Exhibit 12 CENTERPOINT ENERGY, INCORPORATED AND SUBSIDIARIES COMPUTATION OF RATIOS OF EARNINGS TO FIXED CHARGES (Millions of Dollars) NineMonths Ended September 30, 2007 2008 Net Income $ 291 $ 360 Income tax expense 154 213 Capitalized interest (18 ) (10 ) 427 563 Fixed charges, as defined: Interest 461 446 Capitalized interest 18 10 Interest component of rentals charged to operating expense 12 11 Total fixed charges 491 467 Earnings, as defined $ 918 $ 1,030 Ratio of earnings to fixed charges 1.87 2.21 (1) Excluded from the computation of fixed charges for the nine months ended September 30, 2007 and 2008 is interest expense of $5 million and $10 million, respectively, which is included in income tax expense. The ratio of earnings to fixed charges would be 1.85 and 2.16, respectively, for the nine months ended September 30, 2007 and 2008, if the interest expense included in income tax expense were included in the computation of fixed charges.
